Per Curiam
(on motion for rehearing). The majority of the court has reached the conclusion that plaintiffs’ showing of timely diligence in seeking to discover the identity of Officer Gascoigne was insufficient to make it an abuse of discretion for the circuit court to deny a new trial on the grounds of newly discovered evidence. Upon further review of the record, however (independent of the proposed new evidence), and particularly of the evidence of record tending *640ato show that defendant Peters was the offending driver, it appears probable that the jury finding to the contrary was a miscarriage of justice. For that reason we exercise our discretion under sec. 251.09, Stats., to reverse the judgment and remand for a new trial. Our original mandate herein will remain unchanged.
Motion for rehearing denied, without costs.